DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortkiese (US 20060059360 A1) in view of Scheer (US 20070018796 A1).
Regarding claim 1, Ortkiese discloses a security system for a gas fueled device, comprising: 
a gas valve (13/27; paras. 14, 16), wherein a first end portion of the gas valve is operably coupled to a gas source and a second, opposite end portion of the gas valve is operably coupled to a gas fueled device (Figs. 1, 2); and 
a controller operably coupled to the gas valve;
the controller operable to confirm that the entered user code is authorized for use by comparing the entered user code to a plurality of authorized user codes stored on the memory (para. 29); and 
generate a signal to cause the gas valve to open and permit the flow of gas from the gas source to the gas fueled device if the entered user code is authorized for use (para. 29).  

Ortkiese fails to disclose:
where the controller includes a processor operably coupled to a memory, the memory storing instructions, which when executed, cause the processor to: request entry of a user code.

Scheer teaches a security system for construction equipment, comprising a controller including a processor operably coupled to a memory, the memory storing instructions, which when executed, cause the processor to: request entry of a user code (paras. 7, 29).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese wherein the controller includes a processor operably coupled to a memory, the memory storing instructions, which when executed, cause the processor to: request entry of a user code (with the modification, all of the controller operations would be controlled by a processor and memory). The motivation to include a processor and memory is because they are well-known and reliable devices for implementing an algorithm/set of instructions. The motivation to cause the processor to request entry of a user code is so that the user can know when to input the user code.
Regarding claim 3, Ortkiese discloses wherein the controller (5/19) is disposed remote from the gas valve (13/27).  
Regarding claim 5, Ortkiese discloses wherein the controller includes a user interface having a display screen (9/23).  
Regarding claim 7, Ortkiese discloses wherein the gas fueled device is selected from the group consisting of a gas grill, a gas fire pit, a gas heater, an indoor gas appliance, and an outdoor gas light (para. 1).  
Regarding claim 8, modified Ortkiese discloses wherein the instructions stored on the memory associated with the controller include a run timer, wherein expiration of a predetermined amount of time associated with the run timer causes the processor to generate a signal to cause the gas valve to close and inhibit the flow of gas from the gas source to the gas fueled device (Ortkiese, para. 29).  
Regarding claim 9, modified Ortkiese discloses wherein the controller includes a single relay operably coupled to the processor and the gas valve (para. 13) EXCEPT where the single relay is a plurality of relays.  However, a mere duplication of the relay and gas valve has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B).  Moreover, a person skilled in the art would be motivated to have redundant gas valves and relays, in case there is a failure of one of the valves or relays.  
Regarding claim 10, modified Ortkiese discloses (see rejection of claim 1 for citations) a method of using a security system for a gas fueled device, comprising: requesting entry of a user code on a controller; comparing the entered user code to a plurality of user codes stored on a memory associated with the controller; confirming that the entered user code is authorized for use; and Page 20 of 24Attorney Docket No.: 00035-00002US01PATENT APPLICATIONgenerating a signal to cause a gas valve operably coupled to the controller to open and permit the flow of gas from a gas source to a gas fueled device if the entered user code is authorized for use.  
Regarding claim 11, Ortkiese discloses inhibiting use of the gas fueled device if the entered user code is not confirmed as being authorized for use (para. 29).  
Regarding claim 12, modified Ortkiese discloses requesting re-entry of a user code if the entered user code is not confirmed as being authorized for use (see Fig. 2 of Scheer; steps 210, 212, 216, 220, 234).  
Regarding claim 13, modified Ortkiese discloses initiating a run timer, wherein expiration of a predetermined amount of time associated with the run timer causes the processor to generate a signal to cause the gas valve to close and inhibit the flow of gas from the gas source to the gas fueled device (Ortkiese, para. 29).  
Regarding claim 16, Ortkiese discloses (see rejection of claim 1 unless otherwise noted) a method of using a security system for a gas fueled device, comprising: requesting entry of a user code on a controller; confirming that the entered user code is authorized for use; initiating a run timer if the entered code is confirmed as being authorized for use (Ortkiese, para. 29); generating a signal to cause a gas valve operably coupled to the controller to open and permit the flow of gas from a gas source to a gas fueled device; and generating a signal to cause the gas valve to close and inhibit the flow of gas from the gas source to the gas fueled device at the expiration of a predetermined amount of time associated with the run timer (Ortkiese, para. 29).  
Regarding claim 17, Ortkiese discloses inhibiting use of the gas fueled device if the entered user code is not confirmed as being authorized for use (para. 29).  
Regarding claim 18, Ortkiese discloses requesting re-entry of a user code if the entered user code is not confirmed as being authorized for use (see Fig. 2 of Scheer; steps 210, 212, 216, 220, 234).   
Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortkiese (US 20060059360 A1) in view of Scheer (US 20070018796 A1), as applied to claim 1, and further in view of Ghazarian (US 20070289635 A1)
Regarding claim 2, Ortkiese fails to disclose wherein the gas valve is a motorized ball valve.  However, Ghazarian teaches a motorized ball valve for a home gas line (para. 80).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese wherein the gas valve is a motorized ball valve, since it is a suitable and reliable shutoff valve that can keep the gas supply closed without the need for constant power.
Regarding claim 4, Ortkiese fails to disclose wherein the controller includes a wireless interface configured to selectively communicate with a user device.  However, Ghazarian teaches a controller which includes a wireless interface (wireless valve receiver/transceiver) configured to selectively communicate with a user device (e.g., digital phone dialer or computer; see abstract and para. 47).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese wherein the controller includes a wireless interface configured to selectively communicate with a user device.  The motivation to combine is so that the user can monitor and control the gas flow.
Claim(s) 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortkiese (US 20060059360 A1) in view of Scheer (US 20070018796 A1), as applied to claim 1, and further in view of Becker (US 20180058690 A1).
Regarding claim 6, Ortkiese fails to disclose wherein the display screen is a touch screen.  However, Becker teaches a touch screen display for controlling a flame producing device (see Fig. 8 and abstract).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese wherein the display screen is a touch screen, so that there is a single compact interface for displaying and inputting information.  
Regarding claims 15, 20, Ortkiese discloses wherein generating a signal to cause the gas valve to open includes generating a signal to cause the gas valve to open and permit the flow of gas from the gas source to a home gas appliance (e.g., ovens, stoves, ranges) if the entered user code is authorized for use EXCEPT where the home gas appliance is a gas firepit.
However, Becker teaches entering a user authorization code to control a gas firepit (paras. 19, 35).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese where the household gas combustion appliance is a gas firepit since a gas firepit is a home gas appliance that would benefit from the gas control and security system of Ortkiese.
Claim(s) 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortkiese (US 20060059360 A1) in view of Scheer (US 20070018796 A1), as applied to claim 1, and further in view of Durian (US 20130265159 A1).
Regarding claims 14, 19, Ortkiese discloses wherein generating a signal to cause the gas valve to open includes generating a signal to cause the gas valve to open and permit the flow of gas from the gas source to a home gas appliance (e.g., ovens, stoves, ranges) if the entered user code is authorized for use EXCEPT where the home gas appliance is a gas grill.
However, Durian teaches a security code enabled controller for controlling the operation of a gas grill (para. 28).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ortkiese where the household gas combustion appliance is a gas grill since a gas grill is a home gas appliance that would benefit from the gas control and security system of Ortkiese.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762